                                                                              ~
                         UNITED STATES DISTRICT COURT     X7
                                                          1 1 r.                     "   19
                                                                                                     F©
                                                                                              ~~' 9: ~.
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 AT NASHVILLE                                                      --



TERRY LYNN KING,
                                                    CAPITAL CASE
       Petitioner,
                                                    No. 3:18-ev-01234
VS.
TONY PARKER, et al.                                 JUDGE CAMPBELL


               Respondent.


              MOTION FOR ADMISSION PRO HA VICE AND FOR
                        SUBSTITUTION OF COUNSEL

       TERRY LYNN KING, an indigent, death-sentenced inmate, by and through undersigned

counsel and pursuant to 18 U.S.C. § 3599, moves this Court to appoint Alex Kursman and Lynne

Leonard (nee Kolodinsky) from the Federal Community Defender Office for the Eastern District

of Pennsylvania ("FCDO") in these pending proceedings, and permit the withdrawal of Stephen

M. Kissinger, Esq. Mr. King has requested the substitution of counsel and current counsel is not

opposed to his request. In support of this motion, Mr. King submits the following:

       On March 8, 2021, the United States Court of Appeals for the Sixth Circuit entered an

order permitting counsel from the Federal Public Defender for the Eastern District of Tennessee

to withdraw as counsel for Mr. King, and appointing the FCDO to represent Mr. King in his

federal habeas corpus proceedings. King v. Mays, Case No. 13-6387, Dkt No. 161-1 (6th Cir.

March 8, 2021).



                                               1



Case 3:18-cv-01234 Document 116 Filed 03/19/21 Page 1 of 4 PageID #: 5151
       The FCDO currently represents several death sentenced prisoners within the Sixth

Circuit. See e.g. Caudill v. Conover, No. 5:10-084-DCR (E.D. Ky.); Foley v. Hart, No. 5:17-cv-

00471-REW (E.D. Ky.); Hasan v. Ishee, No. 1:03-cv-00288-SJD-MRM (S.D. Ohio); Lang v.

Shoop, No.: 5:12-cv-2923 (N.D. Ohio).

       Mrs. Leonard and Mr. Kursman are Assistant Federal Defenders at the FCDO, and are

members in good standing in the United States District Court for the Eastern District of

Pennsylvania. See Exhibits A & B (Certificates of good standing).

       This Court has previously granted Mr. King in forma pauperis status, Dkt. No. 11.

Because undersigned counsel are attorneys at the FCDO tasked with representing indigent death

sentenced prisoners, they respectfully request this Court waive any and all fees relating to

admission for pro hac vice under local rule 83.01(b).

                                              Respectfully Submitted,

                                             /s/Alex Kursman
                                             Assistant Federal Defender
                                             Capital Habeas Unit
                                             Federal Community Defender Office
                                             for the Eastern District of Pennsylvania
                                             601 Walnut Street, Suite 545 West
                                             Philadelphia, PA 19106
                                             (215) 928-0520
                                             Alex_Kursman@fd.org

Dated: March 16, 2021




                                                 2




Case 3:18-cv-01234 Document 116 Filed 03/19/21 Page 2 of 4 PageID #: 5152
                           CERTIFICATE OF CONSULTATION


       Pursuant to Local Rule 7.01(a), I certify that on March 12, 2021, I consulted with

opposing counsel, Robert Mitchell, concerning this motion and on March 15, 2021, he stated he

does not oppose this motion.


                                                           /s/Alex Kursman




Case 3:18-cv-01234 Document 116 Filed 03/19/21 Page 3 of 4 PageID #: 5153
                             CERTIFICATE OF SERVICE

I certify on the 16th day of March 2021, a copy of the foregoing motion was filed and served

                           via FedEX on counsel for Defendants.

                                     Charlotte M. Davis
                             Tennessee Attorney General's Office
                                       P O Box 20207
                                 Nashville, TN 37202-0207

                                     Miranda H. Jones
                             Tennessee Attorney General's Office
                                       P O Box 20207
                                 Nashville, TN 37202-0207

                                     Robert W. Mitchell
                             Tennessee Attorney General's Office
                                       P O Box 20207
                                 Nashville, TN 37202-0207

                                     Scott C. Sutherland
                             Tennessee Attorney General's Office
                                       P O Box 20207
                                 Nashville, TN 37202-0207




                                                          /s/Alex Kursman




Case 3:18-cv-01234 Document 116 Filed 03/19/21 Page 4 of 4 PageID #: 5154
